Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 0, with respect to claims 1, and 12 have been fully considered and are persuasive. The rejection of claims 1- has been withdrawn. 

Allowable Subject Matter
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record, either alone or in obvious combination, disclose an off-road vehicle comprising: a frame; a plurality of body panels connected to the frame; a plurality of ground engaging members; a seating area including one or more seats; an engine located rearward of the one or more seats; a continuously variable transmission (CVT) connected to communicate mechanical power from the engine to one or more of the ground engaging members; and a CVT cooling system including a CVT intake configured to provide airflow to the CVT, wherein the CVT intake is positioned along the seating area between the frame and one of the plurality of body panels, wherein the CVT intake includes vents opened to an interior portion of the seating area.
Regarding claim 12, none of the prior art of record, either alone or in obvious combination, disclose an off-road vehicle comprising: a frame; a plurality of body panels connected to the frame; a plurality of ground engaging members; a seating area including one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614